Case 1:17-cv-04869-FB-LB Document 114 Filed 09/03/19 Page 1 of 2 PageID #: 7335



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER, an individual                    Case No. 1:17-cv-4869-FB-LB

                    Plaintiff
                                                 FIRST SUPPLEMENT TO PLAINTIFF’S
                    v.                           EXHIBIT LIST

 FIRST DATA CORPORATION et al.                   (Assigned to the Honorable Frederic Block)
                    Defendants.


             FIRST SUPPLEMENT TO PLAINTIFF’S TRIAL EXHIBIT LIST

       Plaintiff Steven B. Barger, by and through his undersigned counsel, respectfully submits

the following Supplement to Plaintiff’s Exhibit List [ECF No. 110]. Plaintiff reserves the right to

supplement and amend the proposed exhibit list, as supplemented hereby and to submit

additional exhibits based on the Court’s rulings before or at trial, or otherwise, as appropriate.

Plaintiff reserves the right to use additional documents for impeachment. The Plaintiff further

submits the following documents set forth in Defendant’s trial exhibits [ECF No. 102] as

exhibits also proposed to be submitted by Plaintiff at trial are incorporated into Plaintiff’s exhibit

list: (i) D-5 to D-29 (26(a) Disclosures, Written Discovery and Affidavits) and (ii) D-289 to D-

306 (Deposition Transcripts).

DATED:         September 3, 2019
                                               Respectfully Submitted,
                                               THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                               ____/s/ Shawn Shearer_____________
                                               SHAWN SHEARER
                                               The Law Office of Shawn Shearer, P.C.
                                               3839 McKinney Avenue, Suite 155-254
                                               Dallas, Texas 75204
                                               Telephone (972) 803-4499
                                               shawn@shearerlaw.pro
                                               Attorney for Plaintiff
                                               Steven B. Barger
              Case 1:17-cv-04869-FB-LB Document 114 Filed 09/03/19 Page 2 of 2 PageID #: 7336
                             FIRST SUPPLEMENT TO PLAITIFF’S EXHIBIT LIST



PLF.   BATES NO.          DEPO NO.   DESCRIPTION OF EXHIBITS AND WITNESSES             OBJECTION   RESPONSE
NO.

144    ECF No. 1                     Complaint
145    ECF No. 19                    Answer
146    ECF No. 31                    Supplemental Complaint
147    ECF No. 40                    Supplemental Answer
148    SBB001160-1180                First Data Connected Magazine Vol. 2 2017
149                                  Top Scoop Ice Cream Video re: Clover embedded
                                     within First Data internet site with URL
                                     https://www.firstdata.com/en_us/products/small-
                                     business/insights.html?placement=Solutions_Nav
